DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 10/8/21 is acknowledged.
Claims 2, 4-8, 13-14, 16-17, 19-21, 23, 25, 27, 30-31, 33-45, 47-67, 69-79 and 81-88 have been canceled.
Claims 1, 3, 9-12, 15, 18, 22, 24, 26, 28-29, 32, 46, 68 and 80 are pending.

Claim Status
	The previous office action dated 7/9/21 states that the Restriction requirement dated 6/25/21 has been withdrawn, and that all the claims have been considered for examination.
However, claims 68 and 80 have been stated as withdrawn and Applicants are requested to correct the claim status.   

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/27/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In response to the amendment and the newly filed IDS, all the previous rejections of record have been replaced with the following new rejection:


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 18, 22 32, 68 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/136460 to Shah et al (Shah), as evidenced by the attached Sodium dioctyl sulfosuccinate product sheet (https://atamankimya.com).
Shah teaches oral, solid extended release drug formulation with overdose protection and abuse deterrence, wherein the composition comprises multiple particles wherein the at least therapeutically active opioid is embedded in a polymer matrix (abstract).  Example 1 of Shah teaches 10% oxycodone hydrochloride, 79.54% POLYOX® WSR coagulant, 2% sodium docusate. Instant specification describes polyethylene oxides of POLYOX® WSR grade (page 19). Thus, 79.54% POLYOX® WSR in Example 1 of Shah reference meets the instant claimed at least 40% of polyoxyethylene oxide. Instant claims require an anionic surfactant but does not specify any particular anionic surfactant. Further, Shah teaches sulfosuccinates and sodium lauryl sulfate as anionic surfactant (page 33, 10-11). While Shah does not exemplify the above anionic surfactants taught above, Example 1 of Shah recites sodium docusate that reads on an anionic surfactant, as evidenced by the attached Sodium dioctyl sulfosuccinate product sheet (https://atamankimya.com). Further, as explained by https://atamankimya.com, sodium docusate is also known as sodium dioctyl sulfosuccinate and therefore meet the sulfosuccinate of instant claim 22. 
Instant claim 18 recites from about 50% by weight to about 90% by weight of polyethylene oxide, which is met by the above 79.54% POLYOX® WSR of the above 1 and 32. 
	Instant claim 1 recites the functional limitation:
Wherein the dosage form, when subjected to an in- vitro dissolution test in a USP Apparatus 1 (basket) at 100 rpm in 900 ml simulated gastric fluid without enzymes (SGF) at 37.0 + 0.5 °C, provides a dissolution rate with 
an amount of the at least one active agent released at x hours, wherein x is an integer selected from a number between 2 and 12; and
an amount of the at least one active agent released at y hours, wherein y is an integer selected from a number between 6 and 24, and y ≥ x+4;
which complies at least for one combination of x and y with equations (I) and (II):
the amount released at y hours ≤ (y/x  x  amount released at x hours) x 1.25 (1),
the amount released at y hours ≥ (y/x x amount released at x hours) < 0.75 (II).
	While Shah et al does not teach the exact in-vitro dissolution profile, Shah teaches all of the claimed components in the solid oral extended release composition, and in particular, exemplified. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
	For the process steps, instant claim 68 requires combining an active agent, anionic surfactant and polyethylene oxide to form a composition, shaping the composition and optionally curing. Instant claim 68 does not require any specific shape and the step of curing is optional. In this regard, Shah teaches mixing oxycodone 
For the claimed method of treating pain (claim 80), Shah teaches several opioid active agents, including the exemplified oxycodone hydrochloride, for providing analgesic effect and treating pain (page 62, l 23-34). 
Instant claims 1, 68 and 80 recite the functional limitation:
Wherein the dosage form, when subjected to an in- vitro dissolution test in a USP Apparatus 1 (basket) at 100 rpm in 900 ml simulated gastric fluid without enzymes (SGF) at 37.0 + 0.5 °C, provides a dissolution rate with 
an amount of the at least one active agent released at x hours, wherein x is an integer selected from a number between 2 and 12; and
an amount of the at least one active agent released at y hours, wherein y is an integer selected from a number between 6 and 24, and y ≥ x+4;
which complies at least for one combination of x and y with equations (I) and (II):
the amount released at y hours ≤ (y/x  x  amount released at x hours) x 1.25 (1),
the amount released at y hours ≥ (y/x x amount released at x hours) < 0.75 (II).
	While Shah et al does not teach the exact in-vitro dissolution profile, Shah teaches all of the claimed components in the solid oral extended release composition, and in particular, exemplified. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.






Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1, 12, 15, 18, 22, 24, 26, 28, 29, 32, 68 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/136460 to Shah et al (Shah), as evidenced by the attached Sodium dioctyl sulfosuccinate product sheet (https://atamankimya.com).
The teachings of Shah have been discussed above for claims 1, 18, 22 32, 68 and 80.
Shah does not clearly exemplify the polyethylene oxide having molecular weight of from 900,000 to 8,000,000 of instant claims 12 and15, and the anionic surfactant, sodium lauryl sulfate of instant claims 22, 24, 26 and 28. However, even though Shah does not specify the molecular weight of POLYOX® WSR in example 1, Shah teaches that the polyethylene oxide having a molecular weight 1,000,000, or 4,000,000 or 7,000,000 (page 30, l 4-13). Thus, instant claimed molecular weight of polyethylene oxide overlaps with that taught by Shah et al. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ POLYOX® of suitable molecular 
For the claimed surfactants, while Shah does not teach the claimed surfactants explicitly or exemplify the same, Shah teaches sulfosuccinates and sodium lauryl sulfate as anionic surfactant (page 33, 10-11). Further, Shah teaches that the surfactants helps modulate the solubility of the active agent and reduce the abuse potential by a dual mechanism (p 33). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ other anionic surfactants such as sodium lauryl sulfate in place of or in addition to sodium docusate in the compositions of Shah  (for instant example 1 of Shah) with an expectation to provide a desired solubility as well as reduce the abuse potential of the opioid. 
Claim 29 requires from about 5% to about 25% of anionic surfactant by weight of the extended release matrix formulation. In this regard, Shah teaches 0.01% to 15% of surfactants by weight of the uncoated active granules, the composition of which meets instant matrix. Shah does not teach the exact weight percentages of anionic surfactant. However, the amounts of surfactant taught by Shah overlaps with the claimed amounts of surfactant. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ optimum amounts of surfactants with an expectation to provide the desired solubility of the opioid analgesic, oxycodone.

3.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/136460 to Shah et al (Shah), as evidenced by the attached Sodium dioctyl sulfosuccinate product sheet (https://atamankimya.com), as applied to claims 1, 12, 15, 18, 22, 24, 26, 28, 29, 32, 68 and 80, and further in view of US 2013/0171257 to Kumar et al (submitted on IDS dated 10/27/21). 
The teachings of Shah, described above, fail to recite a lubricant and in the claimed amounts.
Kumar teaches extended release oral formulations comprising opioid analgesics combined with a polymeric matrix (abstract), such as codeine, oxycodone, hydromorphone etc [0037 and examples]. Kumar teaches that the polymer matrix includes gel-forming polymers such as polyethylene oxide having a molecular weight range that overlaps with the instant claims 12 and 15 [0045-0046]. Kumar teaches that the solid formulations further comprise pharmaceutical excipients such as fillers, disintegrants, glidants, lubricants etc [0076-0082]. For the lubricants, Kumar teaches lubricants such as magnesium stearate, stearic acid, sodium stearyl fumarate, polyethylene glycols etc., and in amounts of from about 0.1% to about 2% by weight [0082]. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose other pharmaceutically accepted excipients such as lubricants in the oral composition of Shah et al comprising opioid analgesics,. POLYOX WSR, surfactants because Kumar teaches that the lubricants provide reduced friction between a die wall and a pharmaceutical composition in oral tablet preparation, provide ease of tablet ejection, and facilitating the process [0082]. A . 

4.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/136460 to Shah et al (Shah), as evidenced by the attached Sodium dioctyl sulfosuccinate product sheet (https://atamankimya.com), as applied to claims 1, 12, 15, 18, 22, 24, 26, 28, 29, 32, 68 and 80, and further in view of in view of US 9861629 to Hughey et al. 
The teachings of Shah, described above, fail to recite instant claimed ratios of anionic surfactants to active agent.
In this regard, Hughey teaches an abuse deterrent composition comprising a controlled release matrix comprising oxycodone to provide treatment for pain (abstract, col. 2, l 19-31). The composition includes one or more of 35% to 70% flowability enhancers, one or more release modifiers and one or more active ingredients (col. 2, l 26-31 & l 37-42). The composition further includes viscosity modifiers (col. 3, l 35-40). For the flowability enhancer, Hughey teaches a surfactants such as anionic, cationic, 
Tables 23 and 29 of Hughey are directed to a matrix composition comprising 12.1% oxycodone hydrochloride, 30% PEO and 57.5% surfactant (glyceryl monolinoleate). Even though Hughey does not exemplify an anionic surfactant and in the claimed ratios, Hughey teaches the equivalence of the surfactants (col. 2, l 53-57) as flow enhancers and stabilizers of the composition; and the above exemplified compositions provide more than 4:1 ratio of anionic surfactant to active agent. 



The following rejection of record has been maintained as applicable to pending and amended claims:

7.	Claims 1, 3, 9-12, 15, 18, 22, 24, 26, 28-29, 32, 46, 68 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0281016 to Kao et al., US 7846476 to Oshlack et al., in view of US 9861629 to Hughey et al. 
Kao teaches a sustained/controlled release formulation comprising an active agent in a controlled release matrix (abstract), wherein the active agent is oxycodone. The said matrix ammonio methacrylic polymer and sodium lauryl sulfate (abstract & 0012). Kao teaches active agents such as oxycodone, morphine, codeine etc., for treating pain [0015]. Kao teaches that the release of the drug can be controlled by varying the amounts of surfactant [0016], for providing controlled release up to 24 hours [0018]. Kao further teaches that the composition is cured into a solid dosage form [0019].  Tables 2-3 are directed to a solid tablet 6.7% oxycodone hydrochloride and 7.5% sodium lauryl sulfate, and Table 5 shows controlled release for up to 12 hours. 

Oshlack teaches sustained release formulation comprising oxycodone or a pharmaceutically salt thereof (abstract), for providing g the plasma levels of oxycodone for 24 hours [col. 2, l 6-14], and for treating pain [col. 2, l 57-67 & col. 5, l 48-51]. For the pharmaceutically acceptable salts, Oshlack teaches inorganic salts, metal salts, amine salts, organic acid salts etc [col. 4, l 5-17]. Oshlack teaches that the dosage form is in the form of matrix microparticulates [col. 5, l 30-32]. The matrix dosage form includes sustained release polymers such as hydroxypropylmethyl cellulose, aliphatic alcohols, 20% to 50% polyethylene glycol (col. 7, l 9-12) having a molecular weight between 1000 to 15000 (col. 7, l 20-25).  Oshlack further teaches that the composition can further include an osmopolymer such as polyalkylene oxide with a molecular weight of 1,000,000 to 10,000,000 (col. 14, l 43-53; col. 16, l 47-67). Table 2 teaches polyethylene oxide is included in both the drug layer and also in the displacement layer. [0108] of Oshlack teaches employing lubricants for preventing sticking to die wall or punch faces.
Oshlack does not teach a matrix composition comprising oxycodone, polyalkylene oxide and further comprising a surfactant.
Hughey teaches an abuse deterrent composition comprising a controlled release matrix comprising oxycodone to provide treatment for pain (abstract, col. 2, l 19-31). The composition includes one or more of 35% to 70% flowability enhancers, one or more release modifiers and one or more active ingredients (col. 2, l 26-31 & l 37-42). The composition further includes viscosity modifiers (col. 3, l 35-40). For the flowability enhancer, Hughey teaches a surfactants such as anionic, cationic, non-ionic or 
Hughey teaches that the addition of surfactants as flow enhancing agents increases the flow of the release modifiers (such as high molecular weight of PEO), thus providing for a flowable matrix suitable for encapsulation (col. 25, 55-61). It is taught that the release modifier is suspended in the flowability enhancer such that the release modifier is believed to become molten at which time the components become miscible (col. 26, l 40-44). This results in synergistic effect wherein the flowability enhancer reduces the melting point of the release modifier and also solubilizes the release modifier at the elevated annealing temperature that unexpectedly results in the formation of an elastic semi-solid composition with advantageous abuse deterrant properties (col. 26, l 40-64). Table 11 teaches matrix composition comprising 1.7% hydrocodone bitartrate, 5% sodium lauryl sulfate and 30% polyethylene oxide. 
Tables 23 and 29 of Hughey are directed to a matrix composition comprising 12.1% oxycodone hydrochloride, 30% PEO and 57.5% surfactant (glyceryl monolinoleate)
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the high molecular weight PEO 
With respect to the claimed in vitro-dissolution limitation of claim 1, it is noted that instant specification examples 1-4 shows an in vitro dissolution for 18 hours. While the prior art references do not teach the claimed equations I and II, all of the claimed references teach oral solid matrix compositions of opioid antagonists for extended release of the active agents, for as long as 24 hours. Kao recognizes the importance of sodium lauryl sulfate, and Hughey and Oshlack recognize the role of PEO as a release modifier for release opioid antagonist and, in particular, recognize high molecular weight PEO as well as high amounts of PEO. Hence, choosing the appropriate extended release opioid agonist matrix formulation by optimizing the amounts and ratios of opioid antagonist (such as oxycodone hydrochloride), anionic surfactants and PEO, with an expectation to provide the desired extended release. For the claimed amount of lubricant, one of an ordinary skill in the art would have been able employ optimum amounts of lubricants in the matrix compositions of Kao (modified by Hughley and Oshlack) because Hughey teaches employing lubricants to prevent sticking of the composition to punches or die walls. 



Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive.

 With respect to the rejections under 35 USC 102 and 35 USC 103 over US 9504656 to Vamvakas et al (Vamvakas), Applicants argue that independent claims have been amended to recite the functional limitations previously recited in claim 2 and 4 (now canceled). It is argued that the office recognizes that claim 2 was not previously anticipated and therefore cannot anticipate claim 1. However, Applicants’ arguments are not moot because the present rejection no longer relies on the teachings of Vamvakas reference. 
With respect to the rejection of claims 1, 3, 9-12, 15, 18, 22, 24, 26, 28-29, 32, 46, 68 and 80 under 35 U.S.C. 103 as being unpatentable over US 2007/0281016 to Kao et al., US 7846476 to Oshlack et al., in view of US 9861629 to Hughey et al., Applicants argue that Kao does not teach polyethylene oxide, and Oshlack does not teach a matrix comprising oxycodone, polyalkylene oxide, and a surfactant. It is argued that one cannot evaluate the instant invention based on hindsight reasoning, using the invention as a roadmap to find its prior art components. It is argued that to establish a prima facie obviousness of a claimed invention, all the claim limitations must be taught or suggested by the prior art. 
Applicants’ argument are not persuasive because, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the combined teachings of Kao, Oshlack and Hughey references teach all of the claimed structural limitations. With respect to the functional limitation, all of the references are directed to opioid analgesics and further desires a sustained/controlled release of opioid analgesic. Tables 2-3 of Kao are directed to a solid tablet 6.7% oxycodone hydrochloride and 7.5% sodium lauryl sulfate, and Table 5 shows controlled release for up to 12 hours. Thus, Kao desires an extended release matrix and the release of the drug can be controlled by varying the amounts of surfactant [0016], for providing controlled release up to 24 hours [0018]. Oshlack reference is also directed to opioid drugs for providing a sustained release for up to 24 hours or once daily (col. 1, l 25-35). Moreover, Oshlack also describes oxycodone pharmaceutical composition for providing 0 to 40% release at 4 hours, from 20% to 80% release at 8 hours, from 30% to 95% at 12 hours, from 35-95% at 18 hours etc (lines bridging col. 1-2). Furthermore, Hughey also teaches an oxycodone containing controlled release matrix, for providing a release over 12 hours (col. 18, l 60-65). Col. 56- col.57 of Hughey also describes a range of Cmax, AUC, Tmax and values of oxycodone. Thus, the prior art recognizes the need for providing a controlled release of oxycodone from oral solid formulations, for providing an extended release over a period of 24 hours. The cited art also provides guidance with respect to the ranges of amounts of oxycodone released at various time periods. Hence, even if the combination of references do not exactly the claimed equation (which is different from the previous recited equations I and II), one of an ordinary skill in the art would have been able to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611